On the facts found by the Court of Appeal, there is no error of law in the judgment complained of.
BARHAM, J., is of the opinjon the writ should be granted. The instability of the *540marital- regime, the repetitive remand of these children 'from a secure environment, from 'school, and from their peer relations and the unstable and unsuitable environment..now offered by plaintiff, is sufficient to .establish strong reasons to-deprive plaintiff.! p.f provisional custody. C.C. article 146.. See also my dissent in Estes v. Estes, 1972, 261 La. 20, 258 So.2d 857.